UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1453


In re: REGINALD U. FULLARD,

                    Petitioner.



            On Petition for Writ of Mandamus. (1:19-cv-01085-LCB-JLW)


Submitted: August 31, 2021                                        Decided: January 5, 2022


Before GREGORY, Chief Judge, SHEDD, and FLOYD, Senior Circuit Judges.


Petition denied by unpublished per curiam opinion.


Reginald U. Fullard, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Reginald U. Fullard petitions for a writ of mandamus seeking an order reversing his

North Carolina criminal convictions or granting a new trial. We conclude that Fullard is

not entitled to mandamus relief.

       Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances. Cheney v. U.S. Dist. Ct., 542 U.S. 367, 380 (2004); In re Murphy-Brown,

LLC, 907 F.3d 788, 795 (4th Cir. 2018). Further, mandamus relief is available only when

the petitioner has a clear right to the relief sought and “has no other adequate means to

attain the relief [he] desires.” Murphy-Brown, 907 F.3d at 795 (alteration and internal

quotation marks omitted).

       This court does not have jurisdiction to grant mandamus relief against state courts,

Gurley v. Superior Ct. of Mecklenburg Cnty., 411 F.2d 586, 587 (4th Cir. 1969) (per

curiam), or to review final state court orders, D.C. Ct. of Appeals v. Feldman, 460 U.S.

462, 482 (1983). Thus, the relief sought by Fullard is not available by way of mandamus.

We accordingly deny the petition for writ of mandamus. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                       PETITION DENIED




                                             2